DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 8-10, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashcraft (USPN 6261190) in view of Gray (USPN 6592467).
Regarding claim 1, Ashcraft discloses a putter-type club head having a striking face 22, a heel 36, a toe 34, a sole portion 32, and top portion 20. The top portion including an alignment feature that has a first portion 50, a second portion 52, and a step located between and vertically offsetting, the first portion and the second portion. Ashcraft shows the stepped portion between the first and second portions (See Figures 2 and 3). The first portion and second portion in combination visually depict a square shape (See Figure 6B). Ashcraft further notes that the putter head may have two or more portions (See Column 2, lines 12 through 19). Ashcraft does not make clear if the step portion extends entirely from the heel to toe. Gray discloses a putter head having three portions wherein the each portion together forms steps extending from heel to toe (See Figure 4). Gray shows the steps between the first and second portions 
Regarding claim 2, Ashcraft discloses the first portion oriented forwardly and above the second portion (See Figure 6B).
Regarding claim 8, Ashcraft discloses a hosel extending forwardly of the striking face (See Figure 6B).
Regarding claim 9, Ashcraft discloses the club head being face balanced.
Regarding claim 10, Ashcraft discloses the width of the alignment feature in the heel-to-toe direction is slightly less than the diameter of a conventional golf ball.
Regarding claim 19, Ashcraft discloses the top portion having a top line of the club head and both the first and second portions being recessed toward the sole portion from the top line.
Regarding claim 20, Ashcraft shows the alignment aid equal to the diameter of a golf ball (See Figure 2).
s 7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashcraft (USPN 6261190) in view of Gray (USPN 6592467) further in view of Riseley et al. (USPN 7232379).
Regarding claim 7, Ashcraft does not disclose the putterhead having a semicircular shape. Riseley et al. discloses a putter head wherein the putter head has a semi-circular shape mallet style shape or a blade type shape (See Figures 8-11). Riseley et al. notes that the mallet style putter centralizes the weight of the putter (See Column 4, lines 23 through 42). One having ordinary skill in the art would have found it obvious to have a semi-circular shape for the putter head, as taught by Riseley et al., in order to centralize the weight of the putter head.
Regarding claim 22, Riseley discloses a mallet-style club head.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashcraft (USPN 6261190) in view of Gray (USPN 6592467) further in view of Hasegawa (USPN 7387580).
Regarding claim 21, Ashcraft in view of Gray does not disclose the weight of the putter head. Hasegawa discloses a mallet-style putter having a weight of 250 grams to 420 grams (See Column 8, lines 60 through 67). One having ordinary skill in the art would have found it obvious to have the above weight for the putter head, as taught by Hasegawa, in order to mitigate vibration while making it easy to swing.
Response to Arguments
Applicant's arguments filed 10/07/21 have been fully considered but they are not persuasive.
Applicant argues that Ashcraft does not disclose having two or more portions covered by an alignment aid.  The examiner disagrees.
Ashcraft clearly states in Column 2, lines 12 through 19, that the alignment aid may span two or more surfaces without departing from the invention.  Because of this, the above rejection is deemed proper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711